As filed with the Securities and Exchange Commission on October , 2008 Registration No. 333-149420 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOLDEN PHOENIX MINERALS, INC. (Name of small business issuer in its charter) Nevada 1499 41-1878178 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1675 East Prater Way, Suite 102 Sparks,
